Citation Nr: 1721813	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-31 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial disability rating greater than 40 percent for cervical spondylosis deformans with ankylosis of C6-C7-T1, status post cervical discectomy and fusion (excluding the period of a temporary total evaluation from July 14, 2010, to November 30, 2010).

2.  Entitlement to an initial disability rating greater than 40 percent for lumbar spondylosis deformans, status post laminectomy L4-L5 (excluding the periods of temporary total evaluations from May 3, 2010, to September 30, 2010, and from April 29, 2011, to September 30, 2011).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.

5.  Entitlement to SMC at the housebound rate.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, M.L., and L.M.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from January 1962 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the VA Regional Office (RO) in Manila, the Republic of the Philippines.

The case was remanded in December 2013 to provide the Veteran with his requested hearing.  The Veteran was unable to attend a scheduled hearing in April 2014.  

In July 2014, the Board granted initial 40 percent ratings for both the cervical and lumbar spine disabilities dating back to the awards of service connection.  The Board also remanded the issues of ratings in excess of 40 percent and entitlement to a TDIU prior to February 5, 2010, to obtain the Veteran's VA vocational rehabilitation file, VA treatment records, Social Security Administration (SSA) records, and to provide the Veteran with VA examinations.  With regards to the issue of entitlement to a TDIU, the Board observes that in a February 2014 rating decision, a TDIU had been granted effective February 5, 2010.  Thus, the Board in July 2014 characterized the issue as being for entitlement prior February 5, 2010.  

In April 2015, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was again remanded in June 2015, as the Board's July 2014 remand directives had not been complied with.  The Board also added the issues of entitlement to SMC both based on the need for aid and attendance and at the housebound rate as such were inextricably intertwined with the increased rating claims.  The Board also noted that regarding TDIU, the Veteran might still be entitled to TDIU if one service-connected disability alone could constitute the basis for a grant of TDIU at any point during the appeal period.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki; 24 Vet. App. 242 (2010) (holding that whenever a Veteran has a total disability rating, schedular or extraschedular, and is subsequently awarded service connection for any additional disability or disabilities, VA has a duty to assess all of the claimant's disabilities without regard to the order in which they were service-connected to determine whether any combination of the disabilities establishes entitlement to increase compensation).  As the Veteran argued in his March 2010 formal TDIU claim that his cervical and lumbar spine disabilities rendered him unemployable, the Board concluded that the issue of entitlement to a TDIU for the entire appeal period, and not just prior to February 5, 2010, was on appeal.

As discussed in detail below, the Board's June 2015 remand directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The cervical spondylosis deformans with ankylosis of C6-C7-T1, status post cervical discectomy and fusion does not result in unfavorable ankylosis of the entire spine; does not have associated neurological abnormalities other than the service-connected bilateral upper extremity radiculopathy; and intervertebral disc syndrome (IVDS) has not resulted in incapacitating episodes having a total duration of at least six weeks during the past 12 months.

2.  The lumbar spondylosis deformans, status post laminectomy L4-L5 does not result in unfavorable ankylosis of the entire thoracolumbar spine; does not have associated neurological abnormalities other than the service-connected bilateral lower extremity radiculopathy; and IVDS has not resulted in incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

3.  The Veteran is service connected for a psychiatric disability; cervical spine disability; lumbar spine disability; duodenal ulcer with irritable bowel syndrome (IBS); radiculopathy of the bilateral upper and lower extremities; bilateral hip disabilities; bilateral knee disabilities; and hemorrhoids.  His combined disability rating during this appeal was 90 percent from May 19, 2008, and 100 percent from January 28, 2010.  

4.  The Veteran completed high school year of college and last worked in 1986 as a fire sprinkler installer.

5.  From January 28, 2010, the issue of entitlement to a TDIU is moot as the Veteran's combined disability rating is 100 percent, and the award of TDIU is based on the combined effect of all of his disabilities. 

6.  The Veteran's service-connected disabilities preclude his substantially gainful employment and render him so nearly helpless as to require the regular aid and attendance of another person.

7.  The Veteran is not, due to his service-connected disabilities, substantially confined to his home or the immediate premises.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent for cervical spondylosis deformans with ankylosis of C6-C7-T1, status post cervical discectomy and fusion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5240, 5243 (2016).

2.  The criteria for an initial rating in excess of 40 percent for lumbar spondylosis deformans, status post laminectomy L4-L5 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5240, 5243 (2016).

3.  The criteria for an award of TDIU prior to January 28, 2010, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).

4.  Entitlement to an award of TDIU from January 28, 2010, is moot.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).

5.  The criteria for SMC based on the need for aid and attendance have been met.  38 C.F.R. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).

6.  The criteria for SMC at the housebound rate have not been met.  38 C.F.R. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case (SSOC)).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, February 2009, March 2010, and December 2014 letters were provided to the Veteran in accordance with 38 C.F.R. § 3.159(b)(1).  The case was last readjudicated in an August 2016 SSOC following the December 2014 letter.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge (VLJ) who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c) (2016).  These duties consist of 1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here during the hearing the undersigned VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and no prejudice has been identified in the conduct of the Board hearing.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records (STRs) and post-service medical records were obtained.  As noted in the Introduction, the case was remanded to obtain the VA vocational rehabilitation file and SSA records.  Correspondence dated in August 2015 shows that the Veteran never applied for VA vocational rehabilitation benefits.  An August 2015 response from SSA reveals that the Veteran's medical records had been destroyed.  Consequently, no vocational rehabilitation file or SSA records were obtained.  

Pertinent VA examinations were conducted in August 2009, February 2010, March 2010, and July 2012.  38 C.F.R. § 3.159(c)(4).  The VA examination reports in this case are collectively sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

As noted in the Introduction, the case was remanded partly to provide the Veteran with VA examinations.  However, in March 2015 and July 2016, the Veteran declined to attend the examinations.  A July 2016 treatment record shows that the Veteran reported that he could not "definitely come to Manila and instead someone from the clinic must go to his place to do the examination."  The Veteran reported being housebound and unable to travel.  As discussed in detail below in denying SMC at the housebound rate, the evidence does not establish that the Veteran is indeed housebound because of his service-connected disabilities.  As the Veteran has not provided good cause for declining to attend his examinations, the Board concludes that VA has discharged its duty to provide the Veteran with examinations.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a one-way street).

Concerning the 2009 and 2012 examinations as they pertain to the spine disabilities, Correia v. McDonald, 28 Vet. App. 158 (2016) provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In this case, the examinations did not contain range of motion testing for passive, weight-bearing and nonweight-bearing.  However, as already noted, since the Veteran declines to attend examinations, the Board concludes that another remand for an adequate examination would result in further delaying this appeal, with no additional benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the appellant are to be avoided).

II.  Analysis

A.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id. at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id. at 36.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (i.e., noncompensable) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the DC is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston at 84-85.

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

In this case, the Veteran's cervical and lumbar spine disabilities are each currently evaluated as 40 percent disabling since the award of service connection, excluding the periods of temporary total 100 percent evaluations, under 38 C.F.R. § 4.71a, DC 5240, which evaluates impairment from ankylosing spondylitis. 

Under the General Rating Formula evaluating limitation of motion of the spine, a 40 percent evaluation is for application when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5240 (2016).  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  Id.

Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

As noted by the Board previously, the Veteran is service-connected for bilateral upper and lower extremity radiculopathy associated with his cervical and lumbar spine disabilities; however, he did not appeal the ratings assigned to those disabilities.   Consequently, the Board will not evaluate those disabilities and will instead focus on whether there are other associated objective neurologic abnormalities. 

Note (5), which follows the rating criteria, provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

The evidence shows that the Veteran has also been diagnosed with IVDS.  DC 5243 provides that IVDS (preoperatively or postoperatively) is rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Pursuant to DC 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2016).  A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.

Note (1) defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.

The Veteran was provided a VA examination in August 2009.  He denied associated neurologic symptoms other than those associated with his radiculopathies.  The Veteran reported a history of fatigue, decreased motion, stiffness, and pain.  He denied weakness and spasms.  He reported that his pain was constant, severe, and occurred daily lasting for hours.  He denied flare-ups of spinal conditions.  A cane was used and he was unable to walk more than a few yards.  Examination revealed that his posture was stooped and fixed in flexed position; it was stooped at 45 degrees of fixed flexion.  There was symmetry in appearance.  He had lumbar flattening, but no other abnormal spinal curvatures.  He had cervical spine ankylosis in part of his spine; it was flexed.  There was no thoracolumbar spine ankylosis.  He had difficulty walking because of a limited line of vision.  The Veteran had cervical spine spasm, guarding, pain with motion, and tenderness; there was no atrophy or weakness.  He had lumbar spine guarding and pain with motion; there was no spasm, atrophy, tenderness, or weakness.  The examiner noted that the Veteran had ankylosed C6-7-T1 vertebrae on X-rays.  The examiner opined that the Veteran's disabilities had no effect on feeding or grooming; a moderate effect on chores, traveling, bathing, dressing, and toileting; and a severe effect on shopping, exercise, sports, and recreation.

The Veteran was afforded VA examinations for his lumbar and cervical spines in July 2012.  During the lumbar spine examination, the Veteran reported flare-ups resulting in constant pain.  The examiner noted that the Veteran's right hip condition put an additional limitation on his back ranges of motion; the Veteran could barely stand up erect.  The Veteran could not twist comfortably because his right hip bothered him too much.  There was localized tenderness or pain to palpation, guarding, and/or muscle spasm.  No neurologic abnormalities other than radiculopathy were shown.  The Veteran had IVDS resulting in incapacitating episodes of at least four but less than six weeks during the past 12 months.  A wheelchair was used occasionally and a walker regularly.  The Veteran was noted to have been wheelchair borne.  

Regarding his cervical spine, the Veteran reported flare-ups described as if he were going to try and do any kind of exercise or moving about, he knew he was going to have neck pains.  There was localized tenderness or pain to palpation, guarding, and/or muscle spasm.  No neurologic abnormalities other than radiculopathy were shown.  The Veteran had IVDS resulting in incapacitating episodes of at least four but less than six weeks during the past 12 months.  Ankylosis of C6-C7-T1 was again noted.  

As noted above, the Veteran was scheduled for a VA examination in July 2016, but did not report.  

None of the Veteran's treatment records have shown unfavorable ankylosis of the entire thoracolumbar spine; unfavorable ankylosis of the entire spine; neurologic abnormalities other than the service-connected radiculopathies; or incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

Based on a review of the evidence, the Board concludes that initial ratings in excess of 40 percent for both the cervical and lumbar spine disabilities are not warranted at any time since the awards of service connection.  The next higher ratings of 50 and 100 percent based on limitation of motion contemplate unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  In this case, while ankylosis of C6-C7-T1 has been shown, the VA examinations and treatment records all fail to show unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  Consequently, as such ankylosis has not been shown, the Board finds that ratings in excess of 40 percent are not warranted.

The Board has also considered whether higher ratings are warranted based on incapacitating episodes.  However, the next higher rating of 60 percent contemplates or incapacitating episodes having a total duration of at least six weeks during the past 12 months.  The Veteran's treatment records have not shown such.  Additionally, the 2012 VA examination showed only incapacitating episodes of at least four but less than six weeks during the past 12 months for both the lumbar and cervical spines.  Therefore, the Board concludes that ratings in excess of 40 percent based on incapacitating episodes are not warranted.  

In reaching the conclusion that higher ratings are not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that increased ratings are warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that increased ratings for limitation of motion are not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  The examinations do not show that the Veteran had muscle atrophy or other evidence of disuse due to his service-connected cervical and lumbar spine disabilities tantamount to unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  Accordingly, the criteria for initial ratings in excess of 40 percent for limitation of motion for the Veteran's service-connected cervical and lumbar spine disabilities have not been met.  38 C.F.R. § 4.71a, DC 5240.
	
Furthermore, the evidence does not show any other associated neurologic abnormalities other than the already service-connected radiculopathy of the bilateral upper and lower extremities.  Therefore, separate ratings for associated neurologic abnormalities are not warranted.  

For these reasons, the Board finds that the criteria for initial ratings in excess of 40 percent for both the cervical and lumbar spine disabilities have not been met.
Additionally, as noted above, the Veteran's case has been considered entirely under the VA rating schedule contained in 38 C.F.R., Part 4.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, 8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

B.  TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2016).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For purposes of meeting the percentage threshold for TDIU eligibility, disabilities of one or both lower extremities, including the bilateral factor; disabilities resulting from a common etiology or a single accident; or disabilities affecting a single body system are considered as one disability.  38 C.F.R. § 4.16(a). 

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  See also 38 C.F.R. § 4.19 (2015) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the current appeal, service connection has been granted for psychiatric, cervical and lumbar spine, bilateral upper extremity, bilateral lower extremity, stomach, bilateral hip, bilateral knee, and hemorrhoid disabilities.  His combined disability rating during this appeal was 90 percent from May 19, 2008, and 100 percent from January 28, 2010.  He has met the schedular criteria for consideration under 38 C.F.R. § 4.16(a).  

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19. 

In this case, the Veteran was awarded a TDIU from February 5, 2010.  As noted above, the Veteran's combined disability rating has been 100 percent from January 28, 2010.  The Court has held that the award of a 100 percent disability rating does not render moot a claim of entitlement to a TDIU.  See Bradley, 22 Vet. App. 280.  In Bradley, the Court determined that a separate TDIU predicated on one disability (although perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more could warrant SMC under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU even where a 100 percent schedular rating also has been granted.  Id. at 293-94.  As noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  Under those circumstances, there was no "duplicate counting of disabilities."  See id.  

The Veteran's March 2010 VA Form 21-8940, "Veterans Application for Increased Compensation Based on Unemployability" shows that he completed four years of high school and had no additional training or education other than while in the military.  He reported that he last worked in 1986 for a sprinkler company.  

In the February 2014 rating decision awarding a TDIU, the RO granted the award from the date of the Veteran's informal claim received on February 5, 2010.  The RO noted that previously, the issue of entitlement to a TDIU had been rendered moot in light of the Veteran's combined disability rating of 100 percent from February 9, 2010.  In awarding a TDIU, the RO determined that the Veteran's lumbar and cervical spine disabilities had caused functional limitations that rendered him incapable of obtaining gainful occupation.  The RO also determined that the Veteran's other service-connected psychiatric, bilateral hip, and bilateral knee disabilities had significant effect on his functional capacity.

Based on a review of the evidence, the Board concludes that an award of TDIU prior to January 28, 2010, is warranted.  The Board observes that a TDIU is an element of all initial ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran disagreed with the initial ratings assigned for his service-connected lumbar and cervical spine disabilities.  As such, the Board concludes that the Veteran has had a claim for a TDIU dating back to May 19, 2008, the date of service connection for those disabilities.  Since the Veteran has met the schedular criteria for a TDIU since May 19, 2008, and as the RO in awarding a TDIU did so based, in part, on the Veteran's spine disabilities, the Board concludes that a TDIU is warranted prior to January 28, 2010.

However, a TDIU is not warranted once the Veteran had a combined 100 percent evaluation.  As noted above, under Bradley¸ a TDIU can be warranted if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley at 293.  In this case, the Veteran's schedular 100 percent rating includes the disability ratings for his lumbar and cervical spine disabilities.  Additionally, the Veteran's other disabilities, including his psychiatric disorder and not just his spine disabilities with associated abnormalities, have been determined to combine to render him unemployable.  To award a TDIU in addition to the schedular 100 percent rating amounts to a "duplicate counting of disabilities."  Consequently, a separate TDIU in addition to the total schedular 100 percent rating cannot be granted.  

Accordingly, in considering the severity of the Veteran's service-connected disabilities, the RO grant of a TDIU, and in affording him the benefit-of-the-doubt, the Board finds that the Veteran is unemployable due to his service-connected disabilities.  The evidence is in favor of the grant of TDIU prior to January 28, 2010.  Entitlement to TDIU prior to January 28, 2010, is therefore granted.  However, from January 28, 2010, a TDIU in addition to the schedular 100 percent rating is rendered moot.  

C.  SMC 

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  Need for aid and attendance means helplessness or is so nearly helpless as to require the regular aid and attendance of another person.  A Veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the Veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2016). 

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination.  38 C.F.R. § 3.352(a) (2016).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (noting that at least one factor listed in § 3.352(a) must be present for a grant of special monthly pension based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the veteran remain in bed.  The fact that the veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

SMC is payable at a specified rate if a Veteran, as the result of service-connected disability, has one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher or he is permanently housebound.  The Veteran will be found to be permanently housebound if, due to his service-connected disabilities, he is substantially confined to his home or the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that such confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350 (i).

The Veteran's service-connected disabilities were noted above and will not be repeated.   

A VA examination for the Veteran's spine disabilities in August 2009 shows that those disabilities affected his usual activities.  As noted above, the Veteran's disabilities had no effect on feeding or grooming; a moderate effect on chores, traveling, bathing, dressing, and toileting; and a severe effect on shopping, exercise, sports, and recreation.

At a February 2010 VA examination for his knees, the Veteran reported being unable to do activities of daily living during flare-ups.  He reported that his flare-ups occurred weekly and lasted for hours.  The Veteran's disabilities had no effect on feeding and grooming; a mild effect on bathing, dressing, and toileting; a moderate effect on chores; a severe effect on shopping, exercise, recreation, and traveling; and prevented sports and driving.  

The Veteran was afforded an aid and attendance or housebound VA examination in March 2010.  He was accompanied by his caregiver and driver.  He claimed chronic constant back pain, aggravated by movement, and sometimes causing spasms.  He rated the severity as eight to nine out of ten (8-9/10).  He reported that he was unable to stand for long and walk without crutches.  He also reported constant neck pains, bleeding hemorrhoids sometimes, and constipations.  The Veteran was not permanently bedridden.  He contended that he could not go out due to severe pain in his back and that he could not do anything due to the severe pain he felt.  No orthopedic or prosthetic appliances were used.  

The Veteran had dizziness less than weekly and mild occasional memory loss.  He had occasional (less than weekly) imbalances affecting his ability to ambulate.  The Veteran reported body parts or system impairments that affected his ability to protect himself from the daily environment.  He reported always having pain in his neck, if not with his pain medications.  He reported that he was "like a vegetable."  The Veteran reported that he could not do anything.  He reported that he fell down from bed a week ago due to severe back pain when he tried to stand up.  The examiner noted that the Veteran was assisted by his driver and caregiver in climbing the examining table.  Difficulty ambulating was noted; he dragged his right foot in walking.  The examiner noted that the Veteran had episodes of headache and neck pains during the examination.  The self-care skills that he was reportedly unable to perform included dressing and undressing, bathing, grooming, and toileting.  

Limitations included requiring a wheelchair and two crutches.  He reported going out three to four times a week with his caregiver.  No functional impairments were permanent.  Best corrected vision was not 5/200 or worse in both eyes.  The Veteran could not move his neck sideways; he claimed pain about 8-10.  He also had severe pain on movement of his spine.  Spine abnormality did not interfere with breathing.  He had mild or moderate impairment of bilateral upper extremity strength and coordination.  The Veteran had some difficulty in self-feeding; and marked difficulty in dressing and undressing, self-bathing, self-grooming, and toileting.  He had grade one pedal edema of the left lower extremity and swelling of both ankles.  Weight bearing was not normal; there was a deficit due to pain.  Propulsion was normal.  Balance was not normal; there was a deficit due to pain.  The examiner commented that the Veteran needed the help of another person in the performance of his activities of daily living.  They opined that the service-connected disabilities moderately to severely limited him from doing his activities of daily living, especially during flare-ups.  No deficits in mental competency were noted.  

The Veteran was also provided VA examinations for his psychiatric disability, hemorrhoids, and stomach disabilities in March 2010.  These examinations do not show that those disabilities rendered the Veteran housebound.  

The July 2012 VA examinations for his cervical and lumbar spine disabilities also fail to show that they rendered the Veteran housebound.  

The Veteran chose not to attend examinations in March 2015 and July 2016.  As noted above, a July 2016 treatment record shows that the Veteran reported that could not "definitely come to Manila and instead someone from the clinic must go to his place to do the examination."

The Veteran's treatment records do not show that his service-connected disabilities render him permanently housebound.

Based on a review of the evidence, the Board concludes that SMC based on the need for aid and attendance is warranted.  However, additional SMC at the housebound rate is not.

Initially, when affording the Veteran the benefit-of-the-doubt, the Board finds that his service-connected disabilities, particularly his spine disabilities with associated radiculopathies, indicate that the Veteran is so helpless as to need regular aid and attendance.  In this case, the March 2010 VA examination for aid and attendance shows that the Veteran needed the help of another person in the performance of his activities of daily living.  The examiner specifically opined that the service-connected disabilities moderately to severely limited the Veteran from doing his activities of daily living, especially during flare-ups.  This opinion is uncontradicted.  As such, based on the 2010 VA examination, the Board concludes that SMC based on the need for aid and attendance is warranted.  

However, SMC at the housebound rate is not warranted.  None of the Veteran's service-connected disabilities is rated as 100 percent disabling.  Additionally, the evidence does not show that he is permanently housebound due to his service-connected disabilities.  While the Veteran reported that he could not make it to Manila for an examination, the evidence does not show that he is substantially confined to his home or the immediate premises.  As noted above, he reported to the 2010 examiner that he went out three to four times a week with his caregiver.  The Veteran was able to attend examinations in 2012 and also his hearing before the undersigned in 2015.  Additionally, the Veteran's driver testified at the hearing regarding driving him around Manila.  April 2015 Hearing Transcript (T.) at 8.  Such indicates that the Veteran does in fact leave his premises.  Consequently, the evidence fails to show that, due to his service-connected disabilities, the Veteran is substantially confined to his home or the immediate premises.

Based on this evidentiary posture, the Board concludes that SMC based on aid and attendance is warranted.  However, the preponderance of the evidence is against the Veteran's claim for SMC at the housebound rate.  As the preponderance of the evidence is against the claim for SMC at the housebound rate, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to SMC at the housebound rate is denied.  See 38 U.S.C.A §5107 (West 2014).  The Board would note, in closing, that the Veteran is welcome to reapply for this benefit at any time in the future, particularly if his situation changes.



ORDER

Entitlement to an initial disability rating greater than 40 percent for cervical spondylosis deformans with ankylosis of C6-C7-T1, status post cervical discectomy and fusion (excluding the period of a temporary total evaluation from July 14, 2010, to November 30, 2010) is denied.

Entitlement to an initial disability rating greater than 40 percent for lumbar spondylosis deformans, status post laminectomy L4-L5 (excluding the periods of temporary total evaluations from May 3, 2010, to September 30, 2010, and from April 29, 2011, to September 30, 2011) is denied.

Entitlement to a TDIU prior to January 28, 2010, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU from January 28, 2010, having been rendered moot, is dismissed.

Entitlement to SMC based on the need for aid and attendance is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to SMC at the housebound rate is denied.



____________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


